

EXHIBIT 10.1

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT
AND
AMENDMENT NO. 1 TO THE GUARANTY


AMENDMENT NO. 4, dated as of February 14, 2013, to the Credit Agreement, dated
as of November 23, 2010, as amended on February 18, 2011, May 24, 2011 and
August 9, 2012 (as further amended, supplemented, amended and restated or
otherwise modified from time to time) (the “Credit Agreement”) among DUNKIN’
BRANDS, INC., a Delaware corporation (the “Borrower”), DUNKIN’ BRANDS HOLDINGS,
INC., a Delaware corporation (“Holdings”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), BARCLAYS
BANK PLC, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender (in such capacity, the “Swing Line Lender”), L/C
Issuer (in such capacity, the “L/C Issuer”) and Collateral Agent (in such
capacity, the “Collateral Agent”) and the other Agents named therein (“Amendment
No. 4”); and AMENDMENT NO. 1, dated as of February 14, 2013, to the Guaranty,
dated as of December 3, 2010 (the “Guaranty”), among Holdings, the other
guarantors named therein and the Administrative Agent (“Amendment No. 1”, and
together with Amendment No. 4, this “Amendment”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement or the Guaranty, as applicable.
WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant replacement term loan tranche to permit the refinancing
of all outstanding Term Loans of any Class with a replacement term loan tranche
thereunder;
WHEREAS, pursuant to the third paragraph of Section 10.01 of the Credit
Agreement, the Borrower desires to create a new Class of Term B-3 Loans under
the Credit Agreement having identical terms with, having the same rights and
obligations under the Loan Documents as and in the same aggregate principal
amount as the Term B-2 Loans, as set forth in the Credit Agreement and Loan
Documents, except as such terms are amended hereby;
WHEREAS, each Term B-2 Lender that executes and delivers a consent to this
Amendment substantially in the form of Exhibit A hereto (a “Consent”) shall be
deemed, upon effectiveness of this Amendment, to have exchanged all (or such
lesser amount allocated to it by the Arrangers) of its Term B-2 Loans for Term
B-3 Loans, and such Lender shall thereafter become a Term B-3 Lender;
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Additional Term B-3
Lender will make Term B-3 Loans in the amount set forth on the signature page of
such Person’s Joinder on the effective date of this Amendment to the Borrower,
the proceeds of which will be used by the Borrower to repay in full the
outstanding principal amount of Non-Exchanged Term B-2 Loans (as defined
herein);

-1-

--------------------------------------------------------------------------------



WHEREAS, the Borrower shall pay to each Term B-2 Lender immediately prior to the
effectiveness of this Amendment all accrued and unpaid interest on its Term B-2
Loans to, but not including, the date of effectiveness of this Amendment;
WHEREAS, pursuant to Section 10.01(c) of the Credit Agreement, the Loan Parties
desire to amend the Credit Agreement to decrease the rate of interest applicable
to the Revolving Facility Loans and each Revolving Facility Lender directly
affected thereby has delivered a Consent hereto;
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Loan Parties
desire to amend the Credit Agreement and the Guaranty to reflect changes to the
Guaranteed Obligations thereunder of the respective Loan Parties;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.    Amendments Relating to Term B-3 Loans and Revolving Facility
Commitments.
Effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended as follows:
(a)    The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Additional Term B-3 Commitment” means, with respect to an Additional Term B-3
Lender, the commitment of such Additional Term B-3 Lender to make an Additional
Term B-3 Loan on the Amendment No. 4 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-3 Lender to Amendment No. 4. The
aggregate amount of the Additional Term B-3 Commitments of all Additional Term
B-3 Lenders shall equal the outstanding aggregate principal amount of
Non-Exchanged Term B-2 Loans.
“Additional Term B-3 Lender” means a Person with an Additional Term B-3
Commitment to make Additional Term B-3 Loans to the Borrower on the Amendment
No. 4 Effective Date, which for the avoidance of doubt may be an existing Term
B-2 Lender.
“Additional Term B-3 Loan” means a Loan that is made pursuant to Section
2.01(c)(ii) of the Credit Agreement on the Amendment No. 4 Effective Date.
“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of February
14, 2013.
“Amendment No. 4 Effective Date” has the meaning given to such term in Section 5
of Amendment No. 4.

-2-

--------------------------------------------------------------------------------



“Exchanged Term B-2 Loans” means each Term B-2 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into a Term B-3 Loan and the
Arrangers have allocated into a Term B-3 Loan.
“Non-Exchanged Term B-2 Loan” means each Term B-2 Loan (or portion thereof)
other than an Exchanged Term B-2 Loan.
“Term B-3 Commitment” means, with respect to a Term B-2 Lender, the agreement of
such Term B-2 Lender to exchange the entire principal amount of its Term B-2
Loans (or such lesser amount allocated to it by the Arrangers) for an equal
principal amount of Term B-3 Loans on the Amendment No. 4 Effective Date.
“Term B-3 Loan” means an Additional Term B-3 Loan or a Loan that is deemed made
pursuant to Section 2.01(c)(i).
(b)    The definitions of “Term B-2 Commitment” and “Term B-2 Loans” in Section
1.01 of the Credit Agreement shall be deleted in their entirety.
(c)    All references to “Term B-2 Loan,” “Term B-2 Commitment,” “Term B-2 Loan
Facility” and “Term B-2 Lender” in the Credit Agreement and the Loan Documents
shall be deemed to be references to “Term B-3 Loan,” “Term B-3 Commitment,”
“Term B-3 Loan Facility” and “Term B-3 Lender,” respectively (unless the context
otherwise requires).
(d)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following:
““Applicable Rate” means a percentage per annum equal to
(a)    with respect to the Term B-3 Loans (i) for Eurodollar Rate Loans, 2.75%
and (ii) for Base Rate Loans, 1.75%;
(b)    with respect to the Revolving Credit Loans (i) for Eurodollar Rate Loans,
2.50% and (ii) for Base Rate Loans, 1.50%;
(c)    with respect to Letter of Credit Fees, 2.50%; and
(d)    with respect to unused Revolving Credit Commitments and the Revolving
Credit Commitment Fees, 0.50%.”
(e)    (i) The definition of “Base Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the first three provisos of the first sentence and
replacing it with the following:
“; provided that in no event shall the Base Rate be less than, in the case of
the Term B-3 Loans, 2.00%”.

-3-

--------------------------------------------------------------------------------



(ii)    The final sentence of the definition of “Base Rate” in Section 1.01 of
the Credit Agreement is hereby deleted.
(f)    (i) The definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the first three provisos of the first
sentence and replacing it with the following:
“; provided that in no event shall the Eurodollar Rate be less than, in the case
of Term B-3 Loans, 1.00%”.
(ii)    The final sentence of the definition of “Eurodollar Rate” in Section
1.01 of the Credit Agreement is hereby deleted.
(g)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended by deleting such definition and replacing it with the
following:
““Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five (5) years after the Amendment No. 4 Effective Date and (b)
with respect to the Term B-3 Loan Facility, the date that is seven (7) years
after the Amendment No. 4 Effective Date; provided that the reference to
Maturity Date with respect to Other Term Loans and Other Revolving Credit Loans
shall be the final maturity date as specified in the applicable Refinancing
Amendment, and with respect to Extended Term Loans and Extended Revolving Credit
Commitments shall be the final maturity date as specified in the applicable
Extension Offer.”
(h)    Section 2.01 of the Credit Agreement is hereby amended by deleting
paragraph (c) to such Section in its entirety and replacing it with the
following:
“(c)    (i) Subject to the terms and conditions hereof and of Amendment No. 4,
each Term B-2 Lender severally agrees to exchange its Exchanged Term B-2 Loans
for a like principal amount of Term B-3 Loans on the Amendment No. 4 Effective
Date.
(ii) Subject to the terms and conditions hereof and of Amendment No. 4, each
Additional Term B-3 Lender severally agrees to make an Additional Term B-3 Loan
to the Borrower on the Amendment No. 4 Effective Date in the principal amount
equal to its Additional Term B-3 Commitment on the Amendment No. 4 Effective
Date. The Borrower shall prepay the Non-Exchanged Term B-2 Loans with a like
amount of the gross proceeds of the Additional Term B-3 Loans, concurrently with
the receipt thereof.
(iii) The Borrower shall pay to the Term B-2 Lenders immediately prior to the
effectiveness of Amendment No. 4 all accrued and unpaid interest on the Term
Loans to, but not including, the Amendment No. 4 Effective Date on such
Amendment No. 4 Effective Date.
(iv) The Term B-3 Loans shall have the same terms as the Term B-2 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to

-4-

--------------------------------------------------------------------------------



Amendment No. 4, except as modified by Amendment No. 4; it being understood that
the Term B-3 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-2 Loans prior to the Amendment No. 4
Effective Date.”
(i)    Section 2.05(a) of the Credit Agreement is hereby amended by deleting
subclause (iv) thereof in its entirety and replacing it with the following:
“(iv)     At the time of the effectiveness of any Repricing Transaction that (x)
makes any prepayment of the Term Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction and is consummated prior to the date which is six months
after the Amendment No. 4 Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, (I) in the case of clause (x), a prepayment premium of 1%
of the amount of the Term Loans being prepaid and (II) in the case of clause
(y), a payment equal to 1% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.”
(j)    Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following clause (vii) to such Section:
“(vii)    The Term B-3 Commitment of each Additional Term B-3 Lender shall be
automatically terminated on the Amendment No. 4 Effective Date upon the
borrowing of the Additional Term B-3 Loans on such date.”
(k)    (i) Section 2.07(a) of the Credit Agreement is hereby amended by
replacing the amortization table therein with the following:

-5-

--------------------------------------------------------------------------------



Interest Payment Date
Amortization Payment
March 2014
$4,539,146.42
June 2014
$4,741,250.00
September 2014
$4,741,250.00
December 2014
$4,741,250.00
March 2015
$4,741,250.00
June 2015
$4,741,250.00
September 2015
$4,741,250.00
December 2015
$4,741,250.00
March 2016
$4,741,250.00
June 2016
$4,741,250.00
September 2016
$4,741,250.00
December 2016
$4,741,250.00
March 2017
$4,741,250.00
June 2017
$4,741,250.00
September 2017
$4,741,250.00
December 2017
$4,741,250.00
March 2018
$4,741,250.00
June 2018
$4,741,250.00
September 2018
$4,741,250.00
December 2018
$4,741,250.00
March 2019
$4,741,250.00
June 2019
$4,741,250.00
September 2019
$4,741,250.00
December 2019
$4,741,250.00



(ii)     Section 2.07(a) of the Credit Agreement is hereby amended by deleting
the final proviso of such Section.


(l)     Section 6.11 of the Credit Agreement is hereby amended by adding the
following paragraph (g) to such Section:
“(g)    Use the proceeds of all Term B-3 Loans to refinance the Term B-2 Loans.”
Section 2.    Amendments Relating to the Loan Parties’ Guaranteed Obligations.
(a)     Effective as of the Amendment No. 4 Effective Date, the Credit Agreement
is hereby amended as follows:
(i)     The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

-6-

--------------------------------------------------------------------------------



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor at
any time, any Swap Contract, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Contract (or any guarantee
thereof) is illegal at such time under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act.
“Guaranteed Obligations” has the meaning specified in Section 2(a) of the
Guaranty.
“Qualified ECP Loan Party” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap Contract
is incurred.
(ii)     Section 6.12 of the Credit Agreement is hereby amended by adding the
following paragraph (f) to such Section:
“(f)     Each Qualified ECP Loan Party, jointly and severally, hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Loan Party
hereunder to honor all of such Loan Party’s obligations under this Agreement in
respect of Swap Contracts (provided, however, that each Qualified ECP Loan Party
shall only be liable under this Section 6.12(f) for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 6.12(f), or otherwise under this Agreement, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 6.12(f) shall remain in full force
and effect until all of the Guaranteed Obligations and all other amounts payable
under this Agreement shall have been paid in full and all Commitments have
terminated or expired or been cancelled. Each Qualified ECP Loan Party intends
that this Section 6.12(f) constitute, and this Section 6.12(f) shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”
(b)     Effective as of the Amendment No. 4 Effective Date, the Guaranty is
hereby amended as follows:
(i)     Section 2(a) of the Guaranty is hereby amended by adding the following
language after “all Obligations of the Borrower” and before “, each Loan Party”
in the first sentence of such Section:

-7-

--------------------------------------------------------------------------------



“(excluding, with respect to any Guarantor at any time, Excluded Swap
Obligations with respect to such Guarantor at such time)”
(ii)     Section 14 of the Guaranty is hereby amended by adding the following
paragraph as a new Section 14:
“Section 14.     Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Guaranty in respect of Swap Contracts (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 14 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 14, or otherwise under this Guaranty, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 14 shall remain in full force and
effect until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full and all Commitments have
terminated or expired or been cancelled. Each Qualified ECP Loan Party intends
that this Section 14 constitute, and this Section 14 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”
(iii)    All references to Section 14 and Section 15 of the Guaranty shall be
deemed references to Section 15 and Section 16 of the Guaranty, respectively
(unless the context otherwise requires).
Section 3.     Representations and Warranties.
Each of Holdings and the Borrower represents and warrants to the Lenders as of
the date hereof and the Amendment No. 4 Effective Date that:
(a)    Before and after giving effect to this Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article 5 of
the Credit Agreement or any other Loan Document shall be true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if qualified by materiality) as of such earlier date and (ii) that for
purposes of this Section 3, the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished prior to the Amendment No. 4 Effective
Date or pursuant to Section 6.01(a) and Section 6.01(b) of the Credit Agreement.
(b)    At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

-8-

--------------------------------------------------------------------------------



Section 4.    Conditions to Effectiveness.
(a)    The provisions of this Amendment shall become effective on the date (the
“Amendment No. 4 Effective Date”) on which each of the following conditions are
satisfied:
(i)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:
(1)counterparts of this Amendment executed by a Responsible Officer of each Loan
Party;
(1)    a Note executed by a Responsible Officer of the Borrower in favor of each
Lender requesting a Note at least two (2) Business Days prior to the Amendment
No. 4 Effective Date, if any;
(2)    an opinion of Ropes & Gray LLP, special counsel to the Borrower, dated
the Amendment No. 4 Effective Date and addressed to each L/C Issuer, Arranger,
the Administrative Agent and the Lenders, substantially in the form previously
provided to the Administrative Agent;
(3)    (A) a certificate as to the good standing of each Loan Party as of a
recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority and (B) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 4 Effective Date and certifying (I) to
the effect that (w) attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization such Loan Party
certified as of a recent date by the Secretary of State of the state of its
organization, or in the alternative (other than in the case of the Borrower),
certifying that such certificate or articles of incorporation or organization
have not been amended since the Escrow Release Date, and that such certificate
or articles are in full force and effect, (x) attached thereto is a true and
complete copy of the by-laws or operating agreements of each Loan Party as in
effect on the Amendment No. 4 Effective Date, or in the alternative (other than
in the case of the Borrower), certifying that such by-laws or operating
agreements have not been amended since the Escrow Release Date and (y) attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors, board of managers or member, as the case may be, of each Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (II) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of any Loan Party and signed by another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this clause (B); and

-9-

--------------------------------------------------------------------------------



(4)    a certificate signed by a Responsible Officer of the Borrower certifying
as to the satisfaction of the conditions set forth in paragraphs (v) and (vi) of
this Section 4(a) and that the Term B-3 Loans meet the requirements and
conditions to be Replacement Term Loans.
(ii)    The Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term B-2 Lenders immediately prior to the Amendment No. 4
Effective Date, all accrued and unpaid interest on the Term B-2 Loans to, but
not including, the Amendment No. 4 Effective Date on the Amendment No. 4
Effective Date.
(iii)    The Borrower shall have paid to (w) Barclays Bank PLC, the fees in the
amounts previously agreed in writing to be paid on the Amendment No. 4 Effective
Date, (x) the Administrative Agent, all costs and expenses (including, without
limitation the fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent) of the Administrative Agent, (y) Barclays
Bank PLC for the ratable account of each Term B-3 Lender, an amount equal to
0.25% of the principal amount of such Lender’s Term B-3 Loan on the Amendment
No. 4 Effective Date and (z) each Revolving Credit Lender party to the Credit
Agreement on the Amendment No. 4 Effective Date, an amount equal to 0.25% of
such Lender’s Revolving Credit Commitment on the Amendment No. 4 Effective Date.
(iv)    No Default shall exist, or would result from the Amendment and related
Credit Extension or from the application of the proceeds therefrom.
(v)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 of the Credit Agreement and Section 3 of this
Amendment or any other Loan Document shall be true and correct in all material
respects (and in all respects if qualified by materiality) on and as of the date
hereof, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if qualified by
materiality) as of such earlier date and (B) that for purposes of this Section
4, the representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished prior to the Amendment No. 4 Effective Date or pursuant to Section
6.01(a) and Section 6.01(b) of the Credit Agreement.
(vi)    To the extent requested by an Additional Term B-3 Lender in writing not
less than three (3) Business Days prior to the Amendment No. 4 Effective Date,
the Administrative Agent shall have received, prior to the effectiveness of this
Amendment, all documentation and other information with respect to the Borrower
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
(vii)    The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension.

-10-

--------------------------------------------------------------------------------



(b)    The Administrative Agent shall have received a Consent to this Amendment
from each Revolving Credit Lender.
(c)    The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 4 Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendments effected hereby shall not become
effective, and the obligations of the Additional Term B-3 Lenders hereunder to
make Additional Term B-3 Loans will automatically terminate, if each of the
conditions set forth or referred to in Section 4(a) has not been satisfied at or
prior to 5 p.m., New York City time, on February 14, 2013.
Section 5.    Waivers.
The Required Lenders and Administrative Agent agree that the Borrower may
deliver a Request for Credit Extension pursuant to Section 4.02 of the Credit
Agreement not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension (in lieu of three Business Days). The Required Lenders
and Administrative Agent waive the requirement for delivery of a Prepayment
Notice pursuant to Section 2.05 of the Credit Agreement. The Lenders party
hereto waive the payment of any breakage loss or expense under Section 3.05 of
the Credit Agreement in connection with the exchange of Term B-2 Loans into Term
B-3 Loans. The parties hereto agree to that initial Interest Period for
$900,000,000 of the Term B-3 Loans shall end on March 28, 2013.
Section 6.    Expenses.
The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses incurred by them in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.
Section 7.    Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
Section 8.    Governing Law and Waiver of Right to Trial by Jury.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.16 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
Section 9.    Headings.

-11-

--------------------------------------------------------------------------------



The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
Section 10.    Reaffirmation.
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.
Section 11.    Effect of Amendment.
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.



-12-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
DUNKIN' BRANDS, INC.
 
 
 
By:
 
/s/ Paul Carbone
 
 
Name: Paul Carbone
 
 
Title: Chief Financial Officer




[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------









DUNKIN' BRANDS HOLDINGS, INC.
 
 
 
By:
 
/s/ Paul Carbone
 
 
Name: Paul Carbone
 
 
Title: Chief Financial Officer




[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------





                        
                    
BASKIN-ROBBINS FLAVORS LLC
BASKIN-ROBBINS FRANCHISED SHOPS LLC
BASKIN-ROBBINS FRANCHISING LLC
BASKIN-ROBBINS INTERNATIONAL LLC
BASKIN-ROBBINS LLC
BASKIN-ROBBINS USA LLC
BR IP HOLDER LLC
BR JAPAN HOLDINGS LLC
DB CANADIAN HOLDING COMPANY INC.
DB CANADIAN SUPPLIER INC.
DB FRANCHISING HOLDING COMPANY LLC
DB INTERNATIONAL FRANCHISING LLC
DB MASTER FINANCE LLC
DB MEXICAN FRANCHISING LLC
DB REAL ESTATE ASSETS I LLC
DB REAL ESTATE ASSETS II LLC
DB UK FRANCHISING LLC
DBI STORES LLC
DBI STORES TEXAS LLC
DD IP HOLDER LLC
DUNKIN' DONUTS FRANCHISED RESTAURANTS LLC
DUNKIN' DONUTS FRANCHISING LLC
DUNKIN' DONUTS LLC
DUNKIN' DONUTS REALTY INVESTMENT LLC
DUNKIN' DONUTS USA LLC
DUNKIN' VENTURES LLC
MISTER DONUT OF AMERICA LLC
THIRD DUNKIN' DONUTS REALTY LLC
 
 
 
By:
 
/s/ Paul Carbone
 
 
Name: Paul Carbone
 
 
Title: Chief Financial Officer


[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------





BARCLAYS BANK PLC
 
as Administrative Agent, L/C Issuer and Swing Line Lender
 
 
 
By:
 
/s/ David Barton
 
 
Name: David Barton
 
 
Title: Director
 
 
 
By:
 
/s/ David Barton
 
 
Name: David Barton
 
 
Title: Director




[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 4
CONSENT TO AMENDMENT NO. 4 (this “Consent”) to Amendment No. 4 (“Amendment”) to
that certain Credit Agreement, dated as of November 23, 2010, as amended on
February 18, 2011, May 24, 2011 and August 9, 2012 (the “Credit Agreement”), by
and among Dunkin’ Brands, Inc. (the “Borrower”), Dunkin’ Brands Holdings, Inc.,
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”), the
Lenders from time to time party thereto and the other parties thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Amendment.
Existing Term B-2 Lenders
The undersigned Term B-2 Lender hereby irrevocably and unconditionally approves
the Amendment and consents to convert 100% of the outstanding principal amount
of the Term B-2 Loan held by such Lender (or such lesser amount allocated to
such Lender by the Arrangers) into a Term B-3 Loan in a like principal amount
via a cashless rollover settlement.
Revolving Credit Lenders
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
consents to the Amendment.


IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
Date: February  __, 2013
___________________________________,
as a Lender (type name of the legal entity)
By:                        
Name:    
Title:    
Fund Manager:
Contact Information:
[    ]
[    ]
[    ]
If a second signature is necessary:
By:                        

Exhibit A-1

--------------------------------------------------------------------------------




Name:    
Title:    




Exhibit A-2
        

--------------------------------------------------------------------------------

EXHIBIT B



JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [ ], 20[ ] (this “Agreement”), by and among
[ADDITIONAL TERM B-3 LENDER] (each, an “Additional Term B-3 Lender” and,
collectively, the “Additional Term B-3 Lenders”), Dunkin’ Brands, Inc. (the
“Borrower”), and BARCLAYS BANK PLC (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
23, 2010 and amended by Amendment No. 1 dated as of February 18, 2011, Amendment
No. 2 dated as of May 24, 2011, Amendment No. 3 dated as of August 9, 2012 and
Amendment No. 4 dated as February 14, 2013 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrower, Dunkin’ Brands Holdings, Inc., a
Delaware corporation (“Holdings”), each lender from time to time party thereto
and Barclays Bank PLC, as Administrative Agent, Swing Line Lender and L/C Issuer
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term B-3 Commitments (the “Additional Term B-3
Commitments”) with existing Term B-2 Lenders and/or Additional Term B-3 Lenders;
and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-3 Lenders shall become Lenders pursuant to one or more Joinder
Agreements;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Term B-3 Lender hereby agrees to provide the Additional Term B-3
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(c) of the Credit Agreement. The Additional Term B-3
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents
Each Additional Term B-3 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term B-3 Commitments provided pursuant
to this Agreement shall constitute Term B-3 Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents. Each Additional Term
B-3 Lender hereby agrees to make

Exhibit B-1

--------------------------------------------------------------------------------




an Additional Term B-3 Loan to the Borrower in an amount equal to its Additional
Term B-3 Commitment on the Amendment No. 4 Effective Date in accordance with
Section 2.01(c) of the Credit Agreement.
Each Additional Term B-3 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Additional Term B-2 Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-3 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B-2 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B-3 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 4 Effective Date.
For each Additional Term B-3 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B-3 Lender
may be required to deliver to the Administrative Agent pursuant to Section 10.15
of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or

Exhibit B-2

--------------------------------------------------------------------------------




unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

Exhibit B-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [ ], 20[ ].
[NAME OF ADDITIONAL TERM B-3 LENDER]
By:        
Name:    
Title:    


If a second signature is necessary:
By:        
Name:    
Title:


Additional Term B-3 Commitments:
$_________________________________


DUNKIN’ BRANDS, INC.
By:        
Name:    
Title:    

Exhibit B-4

--------------------------------------------------------------------------------




Accepted:

BARCLAYS BANK PLC,
as Administrative Agent
By:
                        
Name:
Title:






Exhibit B-5